966 F.2d 701
296 U.S.App.D.C. 181
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.GARDEN STATE BROADCASTING LIMITED PARTNERSHIP, Appellant,v.FEDERAL COMMUNICATIONS COMMISSION, Appellee.
No. 91-1436.
United States Court of Appeals, District of Columbia Circuit.
May 11, 1992.

Before WALD, D.H. GINSBURG and SENTELLE, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion to dismiss, the response thereto and the reply;  the motion to defer filing of the record and response thereto;  and the motion for remand and the response thereto, it is


2
ORDERED that the motion to dismiss be granted.   The order at issue is nonfinal,  see Eastern Central Motor Carriers Association v. United States, 857 F.2d 792, 793 (D.C.Cir.1988) (per curiam), and appellant has not shown "extraordinary circumstances" to warrant interlocutory review,  see Aluminum Co. of America v. United States, 790 F.2d 938, 942 (D.C.Cir.1986).   It is


3
FURTHER ORDERED that the motion to defer filing of the record and the motion for remand be dismissed as moot.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.